DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, U.S. Publication Number  2014/0002269.
	Regarding claims 1, 16,  and 17, Zhou, discloses a detection of swelling batteries and related method along with computer-program product (see paragraph 0016),  with features of the claimed invention including a portable electronic device (such as element 200). comprising: an electrical resistance sensor (see, for example, paragraph 0031); and a battery assembly being adjacent to the electrical resistance sensor; wherein the electrical resistance sensor is positioned to be compressed (see figure 2c) when the battery assembly swells; wherein the electrical resistance sensor further includes a pressure sensitive material (the quantum tunneling composition),that exhibits a characteristic of changing an electrical conductance when compressed.
	Regarding claim 3, the pressure sensitive material is a quantum tunneling composite.  

	Regarding clam 6. The portable electronic device of claim 1, wherein the electrical resistance sensor is in communication with a controller (see, for example, paragraph 0035), that determines that the battery assembly has an increased size in response to the pressure sensitive material having the changed electrical conductance.  
	Regarding claims 7-8,  and 19-20, the controller is programmed to use the electrical resistance sensor to take a measurement on a predetermined threshold (see the abstract). 
	Regarding claim 9, the controller is programmed to determine a force exerted by the battery on the electrical resistance sensor based at least in part on an amount of changed electrical conductance exhibited by the pressure sensitive material (see paragraph 0003, and paragraphs 0043-0045).   
	Regarding claim 10, the sensor is located between an internal structure of the portable electronic device and the battery assembly.  
	Regarding claim 11, the  sensor is in physical contact with at least one cell of the battery assembly.  
	Regarding claim 12, the sensor is one of multiple sensors disposed within the portable electronic device, and each cell of the battery assembly is in physical contact with at least one of the multiple electrical resistance sensors.  
	Regarding claim 13, the sensor is compressed by being sandwiched between the battery and an internal structure within the portable electronic device when the battery has an increased size.  

20Cirque Docket No. P193 	Regarding claim 15, the pressure sensitive material is compressed by being sandwiched between a pressure from the battery and a surface within the portable electronic device.  
	Regarding claim 16, the system sends an alert to a user when the electrical conductance changes past a predetermined threshold (see paragraph 0004)  
	Regarding claim 18 in the computer-program product the instructions are executable by the processor to take the measurement by: applying a voltage to a first side of a pressure sensitive material; measuring a resulting voltage from a second side of the pressure sensitive material; and determining a difference  in the resulting voltage.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, U.S. Publication Number  2014/0002269.


The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, March 09, 2022